1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     LAUSTEVEION JOHNSON,                                Case No. 2:17-cv-01280-JCM-BNW
10                                       Plaintiff,                     ORDER
             v.
11
      LAW LIBRARY, et al.,
12
                                     Defendants.
13

14          Presently before the court is the matter of Johnson v. Law Library et al., case

15   number 2:17-cv-01280-JCM-BNW.

16          On October 23, 2019, defendants Rashonda Smith and Rodrigo Espino filed a

17   motion to extend time to file dispositive motions. (ECF No. 38). The present dispositive
     motion deadline, as set by the court’s June 14, 2019, scheduling order, is October 28,
18
     2019. (ECF No. 24).
19
            Defendants request a sixty-day extension to file dispositive motions. (ECF No.
20
     38). Defendants represent that this extension is warranted because plaintiff Lausteveion
21
     Johnson’s motion to compel discovery (ECF No. 32) and defendants’ motion for a
22
     protective order (ECF No. 35) are still pending before the court, and that the resolution of
23
     these motions could affect whether there is additional discovery in this matter. (ECF No.
24
     38). Defendants also represent that the court’s scheduling order requires dispositive
25
     motions to be filed and served no later than thirty days after the close of discovery. Id.
26
     Defendants contend that because more discovery may be permitted, an extension is
27
     appropriate to allow the parties to complete discovery prior to the dispositive motion
28
     deadline. Id.
                                                      1
1
           Good cause appearing, the court will grant defendants’ motion to extend time.
2
           Accordingly,
3
           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion
4    to extend time (ECF No. 38) be, and the same hereby is, GRANTED.
5          IT IS FURTHER ORDERED that the parties shall have up to and including
6    December 20, 2019, to file any dispositive motions.
7          DATED October 25, 2019.
8

9                                            _____________________________________
10                                           UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                2
